      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 1 of 55



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

LEVI MYRICK,

                              Plaintiff,                             OPINION AND ORDER
       v.
                                                                           17-cv-603-wmc
JAMIE GOHDE, TRISHA ANDERSON,
MELISSA THORNE, DENISE VALERIUS,
ANGELA HODGE, LAURIE WOOD,
MICHAEL DITTMANN, LUCAS WEBER,
DR. SALAM SYED, KATHLEEN WHALEN,
and NEAVER WALTERS,

                              Defendants.


       Pro se plaintiff Levi Myrick was granted leave to proceed against several Wisconsin

Department of Corrections (“DOC”) employees working at the Columbia Correctional

Institution (“CCI”) under 42 U.S.C. § 1983 for alleged violations of his Eighth

Amendment rights. More specifically, Myrick contends that while incarcerated at CCI

between 2015 and 2018, defendants failed to ensure or provide adequate treatment for his

chronic back condition. Before the court is defendants’ motion for summary judgment, as

well as Myrick’s renewed motion for assistance in recruiting counsel. (Dkt. ##65, 87.)

For the reasons that follow, the court will grant defendants’ summary judgment motion.1




1
  Accordingly, Myrick’s motion for assistance in recruiting counsel will also be denied as moot. In
addition, in opposition to defendants’ motion, Myrick also asserts that defendants were negligent
in violation of Wisconsin state law. (E.g., dkt. ##82 at 11, 83 at 5.) However, the court only
granted him leave to proceed on Eighth Amendment deliberate indifference claims (dkt. #25 at
10), and Myrick never sought reconsideration of the court’s screening order. To the extent plaintiff
believes he was pursuing negligence or medical malpractice claims under state law, those claims
were dismissed without prejudice.
      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 2 of 55



                                    UNDISPUTED FACTS2

    A. The Parties

       For all times relevant to this complaint, Myrick was an inmate in the custody of the

DOC and housed at CCI. As for defendants, Michael Dittmann was CCI’s warden from

2014 until his retirement in 2018; Lucas Weber is CCI’s Deputy Warden, and he was its

Security Director from May 2013 to December 2018; and Dr. Salam Syed was formerly

employed as a physician at CCI from 2014 until 2018, and he has been continuously

licensed as a physician in Wisconsin since 2009. From October 2016 to July 2017, Dr.

Syed also covered physician vacancies at other DOC institutions. Defendants Trisha

Anderson, Melissa Thorne, Denise Valerius, Laurie Wood, Neaver Walters, and Kathy

Whalen were all registered nurses working as nurse clinicians in the health services unit

(“HSU”) at CCI at various times during the period relevant to Myrick’s complaint. Finally,

Angela Hodge worked as Nursing Supervisor in the HSU from December 2017 until

August 2019, and defendant Jamie Gohde was that unit’s Health Services Manager from

July 2016 to May 2017.



    B. Background

       Inmates communicate with the HSU via written interview and information requests



2
  Unless otherwise noted, the following facts are material and undisputed. Consistent with its
practice, the court has drawn these facts from the parties’ proposed findings and the evidence of
record, when viewed in a light most favorable to plaintiff Myrick. Miller v. Gonzalez, 761 F.3d 822,
877 (7th Cir. 2014) (“We must . . . construe the record in the light most favorable to the
nonmovant and avoid the temptation to decide which party’s version of the facts is more likely
true.”). The court notes that Myrick did not respond to all of defendants’ proposed findings of
fact. Therefore, the court has deemed certain facts proposed by defendants undisputed if supported
by admissible evidence. Doe v. Cunningham, 30 F.3d 879, 883 (7th Cir. 1994).

                                                 2
      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 3 of 55



and health service requests (“HSRs”), which among other things serve to document

requests for medical care and appointments, complaints of symptoms, and other, health-

related issues. One of the duties of a nurse clinician is to triage requests, including those

addressed to a manager, which means assessing them to ensure that patients receive

appropriate attention with the requisite degree of urgency. All requests received on a given

day are to be triaged within 24 hours.3

       Nurse clinicians cannot prescribe medications or refer an inmate for an appointment

with a DOC specialist or an outside provider. Only a nurse practitioner or physician can

prescribe medications or make those referrals. However, nurse clinicians are responsible

for managing medications. Upon receiving a prescriber’s written order for a medication, a

nurse transcribes or signs off on the order, then sends it to Central Pharmacy Services to

be filled. Medications typically take 3 to 5 days to be received and checked into the

medication room for delivery to the patient, but they can take as long as 7 to 14 days to

deliver. While some medications are designated keep-on-person -- meaning that an inmate

can self-administer them -- other medications are staff-controlled and only distributed by

nurses or correctional officers during a “medication pass.” CCI’s Security Director is

responsible for informing the HSU of inmate conduct reports based on the misuse of a

medication.4



3
 Myrick does not dispute how HSRs are triaged upon receipt, but asserts that responses to HSRs
are not always “timely” received. (Dkt. #83 at 2.)

4
 In contrast, although Myrick purports to dispute it, the security director is not involved in the
decision to change or discontinue an inmate’s medication. Specifically, Myrick contends that
Weber ordered “the abrupt discontinuation” of his pain medication, “as it shows” in the fourth
paragraph of the state defendants’ brief in support of their motion for summary judgment. (Dkt.

                                                3
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 4 of 55



       As of 2017, prisoners’ medical appointments at CCI were tracked via a data

management program accessible to all HSU employees.              The nurses are primarily

responsible for scheduling appointments with the nursing staff and in-house physicians.

Physicians do not schedule appointments; instead, the medical assistant working with an

in-house physician has the responsibility to create a list of up to 12 to 15 patients whom

that physician would see each day. Typically, the physician will then triage this list, seeing

the patients in the order he or she sees fit. When the physician is unable to see all patients

scheduled on a given day, those patients are rescheduled. Except for the segregation units,

which have assigned clinic times each week, patients are not assigned specific appointment

times, but rather summoned in the order scheduled.

       While HSRs are triaged daily, there are many reasons why an inmate’s physician

appointment might still be changed. For example, if injuries or other emergencies occur,

the doctor may need to see another patient, and more routine appointments may be moved

or cancelled. In addition, appointments with other patients may run long, or security

situations (such as lockdowns, training days and modified movements) within the

institution may result in patients not being seen by the physician as scheduled.

       The health services manager provides overall administrative support and direction

of the unit, but may not prescribe medications or have control over the schedules of

physicians or outside specialists. Ultimately, the warden hires and is responsible for the

general supervision of the HSU’s health services manager, but the warden does not hire




#83 at 1-2.) However, that paragraph is merely a summary of Myrick’s allegations against Weber
and Dittmann, which does not even mention medications. (Dkt. #73 at 2-3.)

                                              4
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 5 of 55



doctors, nurse practitioners, or advanced care practitioners. Although the warden is copied

on DOC Bureau of Health Services decisions regarding inmate complaints about medical

issues, the warden also has no role in the investigation or determination of how to resolve

those complaints.



   C. Myrick’s Medical Treatment in 2015

       Myrick has a history of chronic back pain.       In January 2015, Myrick saw a

nondefendant, Dr. Karl Hoffman, for severe lower back pain radiating down his left leg.

After noting that Myrick was able to work out regularly, Dr. Hoffman prescribed Myrick

600 mgs of the pain medication gabapentin, to be taken once daily.

       In February, Myrick twisted his back while working in the kitchen. Defendant

Nurse Whalen examined him on February 11, 2015, and noted that Myrick was not in

acute distress and had been managing his pain well. Whalen recommended that Myrick

continue taking his prescribed medications, including gabapentin, but cleared Myrick to

return to work.

       On April 3, 2015, Myrick submitted an HSR stating that he was experiencing a lot

of pain in his lower back and left leg, as well as having difficulty sitting or lying down.

Nurse Whalen responded on April 5 that Myrick was scheduled for a follow-up

appointment with a doctor. When he saw defendant Dr. Syed on April 9, Myrick explained

that he had been suffering lower back pain for at least a couple of months to years that

sometimes radiated down to his thighs and calf. The doctor’s notes that day indicate

radiculopathy or nerve pain in the lumbar and lower extremities, but Myrick denied feeling

numbness or weakness and refused to be released from work. Instead, Dr. Syed prescribed
                                            5
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 6 of 55



1000 mgs of Tylenol and 500 mgs of the nonsteroidal, anti-inflammatory drug naproxen

for three months each, along with 100 mgs of the narcotic-like pain reliever tramadol for

two weeks. Dr. Syed also ordered Myrick a back-support belt, an extra pillow, a lumbar x-

ray, and a follow-up appointment in one month.

      Myrick had an x-ray of his lumbar spine on April 14, 2015, from which the

radiologist concluded that Myrick’s lumbar spine series was normal. Nevertheless, on April

20, 2015, Myrick submitted an HSR stating that tramadol was more effective than

gabapentin at controlling his pain but that he was still experiencing pain and some

numbness in his left leg. Accordingly, Myrick asked to either be allowed to continue taking

tramadol beyond the trial 10-day period or to see a doctor. Nurse Anderson responded

that same day, instructing Myrick to discuss his concerns at his next scheduled

appointment.

      When no appointment was scheduled, Myrick again asked to see a doctor via an

HSR received by HSU on May 5, to which another nondefendant, Nurse Veyna, responded

that he had an appointment scheduled. Myrick then submitted another HSR on May 11,

complaining that he had been told numerous times that he was scheduled to see a doctor,

but had yet to be seen and was in severe pain. Although, Anderson responded on May 18

that all non-emergency appointments had to be rescheduled due to a lockdown, she again

assured Myrick that he was scheduled to be seen soon.

      Dr. Syed saw Myrick the very next day, and it is undisputed that he was not able

to see Myrick any sooner because of the lockdown. At that appointment, Myrick reported

that his back continued to hurt, and the pain radiated to his foot at times. Myrick also


                                            6
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 7 of 55



said tramadol helped, and he denied feeling any weakness, tingling or numbness in his back

or extremities. Accordingly, Dr. Syed discontinued the prescription for Tylenol he had

ordered Myrick in April, and instead ordered a 60 mg toradol injection to reduce Myrick’s

pain and a 10-day prescription of Tylenol #3. The next day, May 20, Myrick complained

via an HSR that Tylenol #3 hurt his stomach. In response, nondefendant Dr. Hoffman

discontinued Tylenol #3 and prescribed 50 mgs of tramadol for 10 days without refills.

      Once the tramadol ran out, however, Myrick began submitting HSRs complaining

of worsening pain. In reply to his June 1 request to see a doctor, Nurse Anderson advised

on June 2 that Myrick was once again scheduled to see a physician. On June 11, Myrick

acknowledged in an HSR that the lockdown had caused delays in the HSU, but advised

that the other pain medication he was receiving was not effective on its own and asked to

add naproxen. A nondefendant nurse responded on June 12 that Myrick had another

appointment scheduled. On June 15, Dr. Syed prescribed 500 mgs of naproxen twice daily

for three months and discontinued ibuprofen at Myrick’s request.

      HSU next received a HSR from Myrick on June 17, asking if he could be seen soon

because his pain was getting worse, to which a nondefendant nurse responded the very

next day, stating that Myrick was scheduled to be seen on July 2. In a June 28 HSR,

apparently still not having seen a doctor, Myrick indicated that he had yet to receive

naproxen and was now without ibuprofen. That same day, Nurse Valerius responded: (1)

Myrick would be seen by a doctor very soon; (2) naproxen had been sent to him on June

19; and (3) she would send a second medication card for the drug.




                                            7
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 8 of 55



       As promised, Myrick saw Dr. Syed the following day, June 29. He described a

burning sensation in his lower left leg, and significant shooting pain radiating down to his

calf and foot, but denied any tingling, numbness or weakness. In response, Dr. Syed

referred Myrick to neurosurgery at the University of Wisconsin Hospital for a sciatica

consult and possible MRI. Dr. Syed also ordered an extra pillow and back support brace

for one year, ice packs as needed for three months, and 1-2 tablets of Tylenol #3, three

times a day or as needed.

       In an HSR received by HSU approximately one week later, on July 7, Myrick asked

to see the doctor again, complaining that his pain had not improved and his Tylenol #3

was out after just seven days. On July 13, Myrick again raised the question of his Tylenol

#3 prescription and asked for a low bunk restriction. Nurse Thorne responded to both the

July 7 and 13 HSRs, confirming that a neurosurgery consult had been ordered for Myrick

and noting that Myrick was also receiving naproxen. Moreover, Thorne twice explained

that the Tylenol #3 prescription would run out after seven days if Myrick had been taking

the full dose of 2 tabs three times a day. As for a low bunk restriction, Thorne referred

that request to the special needs committee.

       Defendant Valerius reviewed Myrick’s July 15 HSR complaining that his left foot

was becoming numb more often and that his back and leg pain was worse. After reviewing

Myrick’s medical chart, Valerius responded on July 19 that Myrick had been seen on June

29 and had been referred to neurosurgery. She added that getting an appointment at the

University of Wisconsin took time. Myrick persisted, sending two more HSRs on July 20.

One inquired about his lower bunk restriction, to which Valerius responded that the special


                                               8
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 9 of 55



needs committee had not yet met to review Myrick’s request but that he was scheduled for

a nursing evaluation to facilitate the request. In the other, and in a similar HSR received

on July 22, Myrick renewed his complaint about worsening back and leg pain. After again

reviewing Myrick’s medical records, Valerius responded to those HSRs on July 26 as

follows:

              You were seen by the MD on 6-29-15. You have pain relief
              measures in place. This does not require monthly MD appts.
              You are being referred to a specialist to provide relief we don’t
              have at our disposal here. Please try to be patient. Specialist
              appointments take time. Maybe taking a break from rec is
              indicated to ensure no further damage.

       On July 27, a nondefendant, Nurse DeJager, also evaluated Myrick in response to

his HSRs about ongoing, severe lower back pain. Myrick sent a follow up HSR that same

day asserting that he had spoken with a nurse and the HSU manager and that both

promised to investigate his complaints. Myrick also again emphasized that he was in

serious pain; something was wrong; he was not receiving responses to his HSRs; and he

wondered whether he was being refused medical attention. Nurse Thorne replied to this

July 27 HSR the next day, advising Myrick to discuss his concerns with the doctor and

checking boxes on the form indicating that Myrick was scheduled to be seen.

       Nurse Valerius apparently reviewed Myrick’s medical records again sometime after

receiving his next HSR on July 30, 2015, which repeated his request to see a doctor and

indicated that he could barely move, was in more pain than ever, and had no pain relief at

all. As part of that review, defendant Valerius attested that she learned Myrick had been

seen on July 31 by another nurse for his back pain and had reported that his current

prescriptions for gabapentin and naproxen were not helping. That nurse further noted that

                                             9
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 10 of 55



Myrick was on a lower bunk restriction, indicated that he should not work or have

recreation time, and contacted a nondefendant doctor, who placed a prescriber order for

one tablet of Tylenol #3 three times daily as needed for ten days. However, Dr. Syed

discontinued that prescription on or about August 8 after learning from defendant Whalen

that Myrick had tried to “cheek” his Tylenol #3 tablet on medication pass that day.

      Nurse Valerius ultimately responded to Myrick’s July 30 HSR on August 9,

indicating that he would see a doctor “very soon.” Dr. Syed then saw Myrick on August

10, who once again reported that he was in pain and asked for tramadol, yet according to

Syed exhibited no new signs or symptoms. During this visit, defendant Syed had a long

discussion with Myrick, addressing Myrick’s upcoming neurosurgery appointment and

stating that if no abnormalities were found in the MRI results, he would not prescribe

Myrick any more narcotics. However, Syed indicated that he would prescribe tramadol

pending pharmacy approval because Myrick had been taking that medication for a longer

period of time. Syed then prescribed Myrick two 50 mg tablets of tramadol twice a day

for ten days and 1000 mgs of Tylenol twice a day, as needed. However, two days later, on

August 12, Dr. Syed discontinued Myrick’s tramadol after he received a conduct report for

misuse of medication. Dr. Syed also referred Myrick to radiology for a lumbar spine MRI

on August 13 to confirm a sciatica diagnosis and because Myrick continued to report

symptoms that were not responding to treatment.

      When Myrick asked in his August 17 and 26 HSRs why the tramadol prescription

had been discontinued, as well as complained that his gabapentin and Tylenol were not

enough to relieve his pain, Nurse Anderson responded on September 4 that Myrick had


                                           10
        Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 11 of 55



been caught misusing his medications.        A nondefendant nurse also responded on

September 3 to two similar HSRs dated September 1, explaining to Myrick that: (1) the

HSU was waiting for a call from neurosurgery with an appointment time; and (2) the MRI

results were necessary for the doctor to determine the next phase of treatment for his back

pain.

         Myrick finally had an MRI on September 11, 2015. The results generated that

same day indicated a normal alignment of the spine, no significant abnormality, and were

generally unremarkable for Myrick’s age. However, there were mild degenerative changes,

the worst at the L4-L5 vertebrae, where there was mild bilateral foraminal narrowing

greater on the left than the right. When Myrick inquired about the MRI results in a

September 18 HSR, defendant Anderson responded the same day that the results would

be reviewed during chart review and that Myrick had a follow-up appointment scheduled

with a doctor. In response to a second inquiry a week later, a nondefendant nurse also

indicated that Myrick had a follow-up appointment scheduled, but offered Myrick the

chance to be seen earlier by a nurse if he wanted. Myrick received a similar answer from

another nondefendant nurse to another October 6 HSR, which again asked about his MRI

results and complained of severe pain.

         Dr. Syed had a follow-up appointment with Myrick on October 9, to discuss the

MRI results. On October 1, Dr. Syed had received a message from the neurosurgery clinic

stating that no follow-up consult with Myrick was necessary in light of the mild findings

on his MRI, and recommending that Myrick engage in spine rehabilitation or physical

therapy instead.    Defendant Syed discussed the MRI results with Myrick during the


                                            11
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 12 of 55



October 9 visit, including the clinic’s recommendation for physical therapy, and Myrick

agreed. Myrick also requested Tylenol and tramadol. Dr. Syed prescribed 1000 mgs of

Tylenol twice a day as needed for six months, but declined to order tramadol because of

Myrick’s history of diverting medications.5

       Defendants assert in reliance on physical therapy notes from 2015 that a physical

therapist ordered six sessions for Myrick on November 9, 2015, with the goal of reducing

lower back pain and increasing function by improving core stability. (Dkt. #71-1 at 26,

38-47.) Myrick disputes that he was discharged after three appointments because he was

progressing well and attending recreation, but he relies himself on physical therapy notes

from his December 2017 and January 2018 sessions. (Dkt. #71-1 at 116-26.)



    D. Myrick’s Medical Treatment in 2016

       Defendant Dr. Syed renewed Myrick’s gabapentin prescription on January 6, 2016,

and for the next several months, Myrick was treated for other health issues, including chest

pain and an ankle injury sustained while playing basketball. For months after, Myrick

raised no further concerns about his back pain.

       That ended on September 18, 2016, however, when Myrick submitted an HSR

about his gabapentin prescription for his sciatica and back pain. Specifically, Myrick

complained that the medication had either been taken or the prescription expired, and his

pain was starting to worsen again. Nurse Valerius responded that same day, confirming


5
  Myrick does not directly dispute the MRI results or defendants’ version of what occurred at this
appointment, but he notes that Dr. Syed would renew Myrick’s prescription for gabapentin in
January 2016, despite stating in August 2015 that he would not prescribe any more narcotics if the
MRI findings were mild. However, Myrick offers no evidence that gabapentin is a narcotic.

                                               12
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 13 of 55



that Myrick’s gabapentin prescription had indeed expired and his request had been

submitted to a doctor for renewal. Still, Valerius also noted that Myrick should not be

without gabapentin because a 40-day refill had been sent on September 12; as a result,

Valerias advised Myrick to ask the correctional officers on his unit about the whereabouts

of that refill.   Myrick does not dispute that correctional officers are responsible for

distributing certain medications like gabapentin during medication pass, but asserts that it

is not the officers’ responsibility to locate his medication.6 In response to Myrick’s follow-

up HSR on September 27, defendant Nurse Thorne indicated that 120 tablets of

gabapentin had been sent on the 26th. On November 2, Thorne responded to Myrick’s

latest request for sciatica pain relief by indicating that he was scheduled to be seen by a

nurse. Once Myrick transferred from CCI to the Wisconsin Resource Center on November

3, 2016, a nondefendant doctor increased his gabapentin dose.



    E. Myrick’s Medical Treatment in 2017

       Myrick returned to CCI on January 12, 2017. Among his medication orders on

transfer was 900 mg of gabapentin daily and 500 mg of naproxen twice a day for three

months. On January 23, Advanced Care Nurse Practitioner Jane Waldstein discontinued

Myrick’s 900 mg gabapentin prescription, instead ordering an “MD visit to discuss

gabapentin use and continuance.” (Dkt. #71-1 at 108.) Waldstein did not consult with

defendant HSU Manager Gohde about that decision.


6
 In support, Myrick references “Def. Declaration of what nursing Responsibilities Are.” (Dkt. #83
at 4.) There is no such declaration in the record. Defendant Nurse Valerius states in her declaration
that nurse clinician duties include managing medications, but she also asserts without dispute that
certain medications are staff-controlled and distributed by the officers. (Dkt. #68 at 8, 11.)

                                                13
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 14 of 55



        Myrick received gabapentin until January 25, 2017. He then went without this

medication until Dr. Syed renewed it on February 22, 2017.7 Myrick submitted several

HSRs in the interim asking about his gabapentin prescription and complaining of

worsening pain, and at times asking to see a doctor. Nurse Valerius responded to his

January 27 HSR on January 28, explaining that a doctor chose not to renew the

prescription on January 23 and that Myrick’s request would be forwarded to the doctor for

reconsideration. Valerius attested that she did not contact the on-call physician at that

time because she concluded that this HSR did not require an emergency response. Nurse

Anderson gave a similar response on January 31 to a January 28 HSR, which acknowledged

that he had naproxen, a back brace and a lower bunk restriction, but noted that he still

needed gabapentin to control his severe back pain.

        Myrick next submitted two HSRs on January 30.              In one, he again requested

gabapentin; in the other, he requested a medical records review. Defendant Nurse Walters

responded that Myrick needed to request a sick call to be evaluated in the HSU, and she

would forward his records review request to the appropriate department. In response to

Myrick’s three subsequent February HSRs asking for his medication and to see a doctor

for his severe back pain, other nondefendant nurses indicated that Myrick was scheduled

for a sick call.




7
   While none of the named defendants may be personally responsible for this medication
interruption, the court is troubled by the decision of Nurse Practitioner Waldstein to discontinue
Myrick’s high-dose gabapentin prescription completely, apparently leaving him without needed
pain medication, especially where there seems to have been no system in place to insure that the
follow-up appointment by a physician she “ordered” would actually occur promptly. See discussion,
infra, pp. 51-54 & n.15.

                                               14
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 15 of 55



       On February 14, 2017, Nurse Walters saw Myrick, who complained of lower back

pain that shot down his left leg and made it difficult to sleep. He also asked to see a doctor.

In response, Walters gave Myrick some physical therapy exercises for his back and

scheduled him for an appointment with a doctor within seven days. On February 24, still

not having been seen by a doctor, Myrick submitted another HSR, noting that the nurse

he saw on February 14 could not help him and that he needed to see a doctor. Nurse

Valerius responded the next day that Myrick was scheduled to be seen by a doctor on

February 28 regarding his back pain, among other issues. A nondefendant nurse responded

similarly to his follow up HSR received on February 28.

       While Myrick was never seen by a doctor in February as repeatedly promised, Dr.

Syed did prescribe Myrick 800 mgs of gabapentin four times a day for three months on

February 22 as previously noted, and he extended the prescription for six months on

February 24. Also, in February, Myrick sent interview or information requests to HSU

Manager Gohde. In the first, dated February 5, Myrick explained that he had written

several HSRs about his expired gabapentin prescription and requested to be seen for his

ongoing back pain. Gohde attests that she first learned of and reviewed that request on

February 22. After reviewing Myrick’s medical records, she realized that: (1) Myrick’s

gabapentin prescription had not been renewed; and (2) he had not had an appointment

with a doctor. Since the medical records reflect that Dr. Syed ordered gabapentin that

same day, Gohde further believes that she must have conferred with defendant Dr. Syed

regarding Myrick’s concerns.      Regardless, Gohde responded to Myrick’s request on

February 26, noting that: (1) he had two recent HSU appointments with nurses on


                                              15
        Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 16 of 55



February 14 and 21; and (2) the doctor had renewed his gabapentin on the 22nd. In his

second information request, dated February 26, that must have crossed in the mail with

Gohde’s response to the first request, Myrick inquired about the status of his first request.

Gohde responded to the second request on February 27, noting that it had been answered

and returned, and further noting the medication prescription that he asked about had been

renewed and would be sent to him as soon as it was filled.

         Myrick also filed two inmate complaints regarding this long delay in receiving

gabapentin -- CCI-2017-6341 and CCI-2017-12318.            He filed the first complaint on

March 3, 2017, and included HSU Manager Gohde’s responses to his two information

requests about this issue. The complaint examiner recommended affirmance on May 22,

2017, “because of the delay inmate Myrick experienced.”          (Dkt. #84-4 at 1.)     The

reviewing authority agreed, and defendant Dittmann received notification of that decision

on May 27, 2017. (Dkt. #84-4 at 2.) Myrick filed the second inmate complaint on May

10, 2017, to which a nondefendant nursing supervisor was asked to respond.              This

complaint was affirmed because the medication was abruptly discontinued without a

timely follow-up or evaluation.     (Dkt. #84-3 at 2.)       Defendant Dittmann received

notification of the reviewing authority’s affirmance on June 28, 2017.

         Dr. Syed was on leave from CCI between March 7 and March 31, 2017. By mid-

March, Myrick began sending HSRs again complaining that he was not being seen by a

doctor despite repeatedly being told that he had an appointment. Specifically, on March

11, Myrick stated that his back and leg were in severe pain and asked why he was not being

seen.    Nurse Whalen responded that same day reassuring Myrick that an upcoming


                                             16
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 17 of 55



doctor’s appointment was scheduled for March 27. Nondefendant nurses gave Myrick

similar responses to his March 13 and March 21 HSRs. In response to Myrick’s March 24

HSR, however, a nondefendant nurse explained that there was no doctor regularly

scheduled at that time, and Myrick was still on the list to be seen on March 29. This nurse

instructed Myrick to continue with his gabapentin, naproxen and Tylenol in the meantime.

A nondefendant nurse similarly responded to Myrick’s March 29 HSR that he was

scheduled to see a doctor.

       Myrick continued to submit requests in April for an appointment, which continued

to be rescheduled.    In response to Myrick’s April 4 HSR complaining that his pain

medications were not effective and again asking to see a doctor, a nondefendant nurse now

indicated that he was scheduled to be seen on April 12. On April 14, however, Myrick

submitted yet another HSR asking to see a doctor, noting that his appointment had now

been cancelled five times. A nondefendant nurse responded that same day that Myrick was

scheduled to be seen on April 28. Similarly, defendant Nurse Anderson responded to

Myrick’s April 17 HSR that he was scheduled to be seen the following week and referred

the HSR to the advanced care provider. Finally, HSU Manager Gohde responded to

Myrick’s April 23 information request and HSR, indicating that he was scheduled to be

seen on April 24.

       Myrick was finally seen by a nondefendant, Dr. Springs, on April 27, 2017. Dr.

Syed attests that Myrick was not seen sooner because: (1) contrary to the repeated

promises, a doctor was not regularly scheduled at CCI at this time; and (2) Myrick’s chronic

condition did not require emergency treatment. Regardless, on April 27, Myrick told Dr.


                                            17
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 18 of 55



Springs that he was experiencing lower back pain that felt worse after he played basketball

and handball, which kept him from sleeping at night. Since Myrick already had current

prescriptions for gabapentin, naproxen and Tylenol, that doctor ordered 25 mg of

nortriptyline at night for six months. Nortriptyline is an antidepressant commonly used

to treat chronic pain. Dr. Springs also ordered a back brace for a year and a TENS unit

for a year, as well as imposed no-floor and first-tier restrictions.

       In response, Myrick submitted two, follow-up HSRs. On May 2, he asked about

his back brace and new medication, to which Nurse Anderson responded that the doctor

had not yet completed the order, but she would raise the issue when the doctor returned.

When Myrick made a similar inquiry on May 6, Nurse Valerius responded that: the TENS

unit had been sent to Myrick’s unit that day; nortriptyline was started the day before; and

Myrick needed to contact property to receive his back brace. Although Myrick received a

conduct report for misusing naproxen on May 7, the record does not indicate that his

medication was discontinued as a result. On May 12, Myrick saw another nondefendant

nurse about his back pain.       That nurse referred Myrick’s chart to the advanced care

provider for review, while noting that Myrick already had a back brace, TENS unit, no-

floor and first-tier restrictions, as well as taking nortriptyline.

       Before he saw Dr. Springs on April 21, Myrick also filed another inmate complaint

-- CCI-2017-10656 -- alleging that he had waited four months to see a doctor. (Dkt. #18-

1 at 51.) The inmate complaint examiner contacted defendant HSU Manager Gohde for

a response. Gohde acknowledged Myrick’s February, March and April HSRs, explaining

that CCI had been without a regular doctor during this time. She also noted that Myrick


                                               18
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 19 of 55



was seen by nursing staff on February 14 and by a doctor on April 27. Although also

acknowledging that Myrick had been scheduled on March 29 for a “must see” doctors

appointment, Gohde stated that the doctor did not get a chance to see him. The complaint

examiner recommended affirmance to acknowledge a delay for Myrick to see any HSU

staff. While noting that Myrick had seen a doctor since filing the complaint, the complaint

examiner found Myrick’s initial assessment with nursing staff back on February 14

occurred “well beyond the mandated time limits.” (Dkt. #18-1 at 51.) Gohde and

defendant Dittmann received notification of the reviewing authority’s affirmance on May

20, 2017.8 (Dkt. #84-1 at 1.)

       Myrick next submitted an HSR on June 1, 2017, stating that the pain in his lower

back and left leg was getting worse, and nortriptyline had also become ineffective. As in

the past, Nurse Wood responded that Myrick was scheduled to be seen by an advanced

care provider, and she forwarded his HSR to the provider. Wood gave a similar response

to Myrick’s HSR on June 5. Moreover, Myrick actually saw Dr. Syed on June 8. At the

time, defendant Syed described Myrick as alert with a stable gait, and noted that he was

not experiencing acute distress. Once again, Myrick explained that his back was getting

worse, the pain was waking him up at night, and the nortriptyline was no longer helpful.

In response, Syed discontinued that antidepressant and prescribed a ten-day course of

Tylenol #3, one tablet a day as needed. On June 14, Myrick again received a conduct

report for misusing gabapentin, but the medication was still not discontinued.



8
 Gohde actually left CCI on May 15, 2017, before the reviewing authority issued this decision.
(Dkt. #66 at 1.)

                                             19
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 20 of 55



       In a June 18 HSR, Myrick indicated that Tylenol #3 was helping, but he continued

to have severe pain in his lower, left back and gluteal muscle. Nurse Valerius responded

that Myrick was scheduled to be seen that week. On June 22, Myrick had a follow-up

appointment with Dr. Syed. In response to Myrick’s report that Tylenol #3 had ultimately

not been very helpful, Dr. Syed then referred Myrick to physical therapy and prescribed

100 mgs of tramadol twice a day as needed for ten days.

       On July 10, 2017, Myrick submitted another HSR asking to see a doctor about his

ongoing, severe lower back and leg pain. Nurse Wood responded that he was scheduled to

be seen in the HSU by a nurse that week. Seen by a nurse on July 17 for his ongoing back

pain, Myrick asked to see a doctor instead and for a follow-up appointment with

neurosurgery since he had not been seen since 2015. On July 24, Myrick submitted an

HSR reiterating his request to see a doctor. In response, a nondefendant nurse noted that

he was scheduled for a follow-up with an advanced care provider. Myrick received a similar

response from a nondefendant nurse to his July 28 and July 31 HSRs, each of which

emphasized that he had yet to see a doctor about his pain management.

       Myrick saw defendant Dr. Syed again on July 31, 2017. While Myrick does not

dispute that Dr. Syed thought he appeared alert and comfortable during this appointment,

he insists that he was in fact in severe pain. Myrick reported to Dr. Syed that his pain had

gotten worse since the 2015 MRI, especially while sitting, and that it tended to radiate

down his left leg.   However, Myrick denied any problems walking, or any weakness,

tingling, or numbness. Dr. Syed ordered that Myrick could wear his own shoes to help

alleviate his lower back pain, so long as security approved. He also ordered an appointment


                                            20
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 21 of 55



with the spine clinic at the University of Wisconsin, and prescribed Tylenol #3 three times

a day for five days. Because Dr. Syed did not see an objective clinical need for Myrick to

continue taking gabapentin, and because it is often misused or diverted, he prescribed a

tapered dose over the next five weeks.

       On August 4, Myrick submitted an HSR complaining that he had not yet received

his Tylenol #3. A nondefendant, Nurse Grier, responded that same day, advising the

medication had been received. On August 23, Nurse Thorne reminded Myrick in response

to his HSR asking about the reduced gabapentin dose that he was now on a tapered dose.

When Myrick was unable to see a doctor on August 28, he submitted an HSR complaining

of severe back and leg pain. A nondefendant nurse responded that he was scheduled to be

seen very soon. Nurse Anderson gave Myrick a similar response to an August 31 HSR,

scheduling him for a nursing sick call in the meantime.

       On September 6, Myrick submitted an HSR asserting that he was in severe pain

because he was in restrictive housing and had to sleep on the floor. Nurse Wood responded

that he was scheduled to see a doctor, which he did the next day. Specifically, Myrick saw

Dr. Syed and asked to restart gabapentin because his back pain had gotten worse since that

medication was stopped. Dr. Syed agreed, and ordered 100 mgs of tramadol twice a day

for ten days and 300 mgs of gabapentin three times a day for three months. When Myrick

submitted an HSR on September 13, asking for his gabapentin dose to be increased, Nurse

Thorne reminded him that the order was for 300 mg three times a day. On September 14,

Myrick was seen by a nondefendant nurse for several issues, including ongoing back and

leg pain. Myrick again asked to see a doctor, but the unidentified doctor consulted that


                                            21
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 22 of 55



day was unable to see him and noted that his “symptoms are not an emergency.” (Dkt.

#71-1 at 60.)

       Myrick once again complained of pain in a September 15 HSR that also asked about

a possible MRI. Nurse Valerius responded that his MRI had been scheduled, noting that

Myrick had tramadol and gabapentin to help relieve his pain until those results could be

reviewed by the doctor. On September 17, Valerius also responded to Myrick’s HSR

regarding his request to wear personal shoes, explaining that (1) the doctor had not written

an order for special needs personal shoes, and (2) in any event, personal shoes were no

longer allowed to be worn by any inmate outside of his housing unit or cell.

       In response to Myrick’s September 25 HSR expressing worsening back pain, Nurse

Anderson scheduled him for another sick call, and on September 27, Myrick was seen in

the HSU by Anderson.        Still expressing concern about his gabapentin prescription,

Anderson noted Myrick for a follow-up appointment. The next day, Dr. Syed renewed

Myrick’s prescription for 500 mgs of naproxen twice a day for six months. Just a few days

later, on October 2, Myrick submitted another HSR stating that he was still experiencing

severe lower back pain. Nurse Anderson responded by explaining that (1) he had only

recently been seen for a nursing sick call and (2) all other interventions were currently

outside the control of nursing staff. Anderson also noted that Dr. Syed had seen Myrick

on September 7 and was scheduled for another visit in two weeks.

       A month later, Myrick had an MRI of his lumbar spine. When compared with his

2015 MRI results, this October 6, 2017, impression revealed “[g]rossly unchanged

multilevel degenerative disc disease without significant spinal canal or neural foraminal


                                            22
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 23 of 55



narrowing.” (Dkt. #71-1 at 132-33.) On October 9, Myrick submitted an HSR asking to

be seen now that the MRI was complete, to which Nurse Thorne responded that he was

scheduled to be seen. Nurse Anderson further informed Myrick in response to a similar

October 18 HSR that he had a follow-up doctor’s appointment scheduled for the next

clinic day.

       On October 23, Dr. Syed saw Myrick and reviewed the MRI results with him. He

then referred Myrick to physical therapy for an evaluation, prescribing 100 mgs of tramadol

twice a day for ten days and ordering a follow-up appointment with the UW spine clinic.

Syed also referred Myrick’s special shoes request to the special needs committee for

consideration. However, Dr. Syed cancelled the spine clinic appointment the next day,

after learning that one of its doctors, who had reviewed Myrick’s MRI results,

recommended a nonoperative trial of anti-inflammatory medications and physical therapy.

In particular, given that there was some degenerative disease, but no significant central or

foraminal stenosis, the spine clinic again declined to offer Myrick any specialized

treatment.

       On October 30, Myrick understandably submitted an HSR asking why Dr. Syed

had cancelled his follow-up appointment with the spine clinic. Nurse Anderson responded

that Myrick should discuss that matter with Dr. Syed, and she scheduled a follow-up

appointment with him. In a November 1 HSR, Myrick asked to see the doctor again

because he was in “severe pain.” Nurse Valerius responded that: he had just been seen on

October 23; his appointment regarding special shoes was scheduled for that week; and he

had been referred to physical therapy. Myrick also asked again about his spine clinic


                                            23
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 24 of 55



appointment in a November 7 HSR and asserted that physical therapy would not be

helpful. Nurse Wood responded that since he was scheduled to be seen in the HSU that

week, he should raise his concerns at his appointment. Myrick was apparently next seen

by another nondefendant, Nurse Waldstein, on November 29, who reviewed his chart and

ordered several psychotropic medications.

      On December 11, Myrick submitted another HSR, complaining of severe back pain

and an expired gabapentin prescription, as well as the fact that he had not been seen by a

doctor since October 23, despite sending several requests. Myrick also submitted similar

HSRs on December 20 and December 26, and an information request also dated December

26. Apparently without seeing him, Dr. Syed then renewed Myrick’s prescription for 300

mgs of gabapentin three times daily for six months on December 19. Nursing Supervisor

Hodge also informed Myrick that he was scheduled to see a doctor in an undated response

to his information request. While she did not respond to the HSRs until February 5, 2018,

Hodge did note that by then Myrick had been seen on January 1 (by a nurse) and January

8, 2018 (by Dr. Syed), and was scheduled to be seen again by a doctor.

      Between December 13, 2017, and January 31, 2018, Myrick also participated in

five physical therapy sessions, but reported no improvement after trying several different

therapies, including traction, a TENS unit, and exercises. However, Myrick was willing to

continue with a home exercise program because he was going to be released from DOC

custody in November 2018.



   F. Myrick’s Medical Treatment in 2018

      On January 2, 2018, Myrick filed inmate complaint CCI-2018-248, which alleged
                                            24
       Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 25 of 55



that his gabapentin prescription was allowed to expire on December 8, 2017. (Dkt. #84-

2.) The complaint examiner contacted defendant Hodge for a response. Hodge noted that

gabapentin was ordered for three months on September 7, 2017, and this order expired.

Hodge continued that by the time Dr. Syed renewed the prescription on December 19,

and a 30-day supply sent on December 26, Myrick had missed nearly three weeks of this

pain medication. The examiner recommended affirmance and copied the HSU managers

and the Deputy Warden “to provide any necessary follow-up with HSU staff regarding the

re-writing of expired orders.” (Dkt. #84-2.)9

         On January 2, Myrick also submitted yet another HSR stating that his back was

constantly hurting. Nursing Supervisor Hodge responded that day that he was scheduled

to be seen in the HSU. Nurse Gibbons, a nondefendant, saw Myrick the next day. After

reporting that his pain was still an 8 or 9 out of 10 -- even though he reported using his

TENS unit, participating in physical therapy, and taking gabapentin three times a day --

Myrick asked that his gabapentin be increased from 300 mgs to 800 mgs. Instead, Gibbons

thoroughly reviewed Myrick’s MRI results with him and discussed several, non-

pharmacological interventions for his pain. Dr. Syed also had a follow-up appointment

with Myrick on January 8, at which he again complained of lower back pain, apparently

prompting Dr. Syed to increase his gabapentin to 600 mgs three times a day for six months.

However, Dr. Syed discontinued gabapentin on February 6, after learning that Myrick had

again been hoarding and misusing the medication.




9
    The court notes that defendant Weber was not yet the Deputy Warden. (Dkt. #69 at 1.)

                                               25
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 26 of 55



       Myrick next submitted several HSRs in early February, again asking to see the

doctor as his back pain was severe. Although Hodge did not respond to his February 6

complaint until March 7, Nursing Supervisor Hodge responded to three such requests: in

response to the February 2 HSR, she indicated that Myrick was scheduled to be seen in

the HSU; on March 7, she noted that Myrick had been seen on March 1; and she

responded to Myrick’s February 9 HSR that day, noting that Myrick had just been seen

on February 7 and 8. Other nurses also responded to Myrick’s similar HSRs on February

19 and February 22, again indicating that he was scheduled to be seen.

       Seeing Dr. Syed again for lower back pain on February 22, 2018, Myrick reported

that his pain had gotten worse after he jumped from a bunk. In contrast, Dr. Syed noted

that Myrick was sitting comfortably in a chair, and his pain was sharply localized, without

tingling or numbness in his extremities. After discussing and agreeing with Myrick that

the ultimate goal was for him to find some exercises to help himself with his chronic pain,

Dr. Syed prescribed a ten-day course of tramadol.

       When that tramadol ran out, Myrick submitted an HSR on March 7 asking for

some kind of additional pain management. Nursing Supervisor Hodge responded on

March 8, indicating that Myrick was scheduled to be seen in the HSU. On March 16,

Myrick was seen by a nondefendant nurse for back pain, who noted that he was taking

naproxen and had a TENS unit. That nurse also discussed pain management techniques

with Myrick, referring him for an appointment with an advanced care provider within two

weeks. In response to Myrick’s March 27 request to see a doctor about his back pain, a

nondefendant nurse noted that Myrick had been seen by a doctor on March 1 (apparently


                                            26
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 27 of 55



referring to his March 1 visit with a physician for chest pain), and that he had a follow-up

scheduled soon. On April 2, defendant Hodge also indicated that Myrick was scheduled

to be seen in response to his April 1 request for a doctor’s appointment to address his lower

back pain. Another nurse gave a similar response to Myrick’s April 3 request, while Nurse

Valerius indicated in her response to Myrick’s April 10 HSR that he was scheduled to be

seen on April 12.

       Myrick was apparently seen next by Dr. Syed on April 16 for his chronic lower back

pain, as defendant Hodge noted in her response to plaintiff’s April 13 HSR asking to see a

doctor. On April 16, Dr. Syed prescribed 500 mgs of naproxen daily for one year and 1000

mgs of Tylenol three times a day as needed.        Moreover, Dr. Syed renewed Myrick’s

gabapentin prescription for six months, while continuing his TENS unit and authorizing a

second pillow for another year.

       Nonetheless, Myrick submitted HSRs on April 23, 25, 30 and May 2, 2018,

asserting continued, severe back pain, even though he was taking gabapentin again. Nurse

Valerius responded to Myrick’s May 2 request that his doctor appointment had been

rescheduled to the following day. After examining Myrick again on May 3, Dr. Syed

ordered Myrick a regular, flat mattress and increased his gabapentin dose to 800 mgs three

times a day for six months. Nursing Supervisor Hodge confirmed this visit in her response

to Myrick’s April 30 HSR.

       On May 21, Myrick submitted yet another HSR request to see the doctor because

while the increased dose of gabapentin helped, he was still in severe pain. A nondefendant

nurse responded that Myrick was scheduled for an appointment. Dr. Syed next ordered a


                                             27
    Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 28 of 55



new lumbar spine x-ray for Myrick on May 30, 2018, to see (1) if he had injured himself

in a May 29 fight, and (2) whether there were any changes that would explain his ongoing

back pain. The radiology report received on June 4, 2018, again found “no radiographic

evidence of acute disease in the lumbar spine.” (Dkt. #71-1 at 131.)

      When Myrick submitted an HSR on June 5 complaining of back pain, and

subsequently on June 11, June 14, June 18, and July 2, each time asking to see a doctor,

nondefendant nurses responded that he had a doctor’s appointment scheduled. On July

5, Nursing Supervisor Hodge also responded to Myrick’s June 25 HSR that he was

scheduled to see the doctor on the following Monday.

      Eventually, Dr. Syed did see Myrick again on July 9 for his complaints of increased

lower back pain after being involved in a fight on May 29. This time, Myrick reported

trouble walking, but Dr. Syed observed that he was alert and had a stable gait.

Nevertheless, Dr. Syed once again prescribed tramadol and an anti-inflammatory

ointment.

      Myrick submitted his next pain related HSR on September 5, and a nondefendant

nurse responded that he should have been seen the day he submitted the request. In

response to Myrick’s September 9, September 21, and October 1 follow-up requests to see

a doctor about his back pain, other nondefendant nurses also indicated that he had an

appointment scheduled with Dr. Syed, who last saw Myrick on October 4, 2018. At that

appointment, Myrick again appeared alert, oriented, and comfortable.      Dr. Syed still

prescribed one Tylenol #3 tablet three times a day for three days. On October 12, the

doctor also increased Myrick’s gabapentin prescription to 800 mgs three times a day for


                                          28
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 29 of 55



one year. Myrick submitted a discharge medication request on October 21 for a two-week

supply of his current medications upon discharge. At discharge from DOC custody on

November 6, 2018, Myrick was still taking gabapentin and naproxen, among other

medications.



                                             OPINION

       Plaintiff generally contends that between 2015 and 2018, defendants did not

provide him effective treatment for his back pain and delayed his treatment by not

scheduling him to see a prison doctor in a timely manner. Defendants seek summary

judgment on plaintiff’s Eighth Amendment deliberate indifference claims on the basis that

he has failed to put forth sufficient evidence to support a jury finding that defendants knew

of and disregarded an excessive risk to his health.10

       Summary judgment is appropriate when the moving party shows that there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). The party opposing the motion for summary judgment

may “submit evidentiary materials that set forth specific facts showing that there is a

genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (quoted




10
   Defendants also claim entitlement to qualified immunity. Governmental actors performing
discretionary functions enjoy “qualified immunity,” meaning that they are “shielded from liability
for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Estate of Escobedo v. Bender,
600 F.3d 770, 778 (7th Cir. 2010) (quoting Sallenger v. Oakes, 473 F.3d 731, 739 (7th Cir. 2007)).
The court need not address defendants’ qualified immunity defense, since Myrick has a clearly
established right to be free from deliberate indifference to a serious medical need. Estate of Clark v.
Walker, 865 F.3d 544, 551-51 (7th Cir. 2017) (collecting cases). Thus, the qualified immunity
analysis for his claims turns on the merits as well.

                                                 29
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 30 of 55



source and internal quotation marks omitted); and all reasonable inferences are construed

in favor of the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir.

2004). However, “[t]he nonmoving party must do more than simply show that there is

some metaphysical doubt as to the material facts.” Siegel, 612 F.3d at 937. Indeed,

summary judgment is properly entered against a party “who fails to make a showing

sufficient to establish the existence of an element essential to the party’s case, and on which

that party will bear the burden of proof at trial.” Parent v. Home Depot U.S.A., Inc., 694

F.3d 919, 922 (7th Cir. 2012) (internal quotation mark omitted) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)).         Although there is no question that defendants’

treatment of plaintiff here -- particularly Dr. Syed’s -- leaves much to be desired,

particularly with respect to the timeliness of physician visits, plaintiff ultimately fails to

prove an essential element of his claims of inadequate medical care.

       In this case, plaintiff’s medical care claims are governed by the Eighth Amendment.

A prison official may violate this right if the official is “deliberately indifferent” to a “serious

medical need.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). For purposes of summary

judgment, defendants concede that plaintiff’s chronic back condition posed a serious

medical need. Therefore, the question is whether plaintiff has submitted enough evidence

from which a reasonable jury could conclude that any of the defendants acted with

deliberate indifference toward his serious medical need.

       “Deliberate indifference” means that the officials were aware that the prisoner faced

a substantial risk of serious harm but disregarded the risk by consciously failing to take

reasonable measures to address it. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997).


                                                30
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 31 of 55



Deliberate indifference constitutes more than negligent acts, or even grossly negligent acts,

but may require something less than purposeful acts. Farmer v. Brennan, 511 U.S. 825, 836

(1994). The point of division between the two standards lies where (1) “the official knows

of and disregards an excessive risk to inmate health or safety,” or (2) “the official [is] both

aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists,” and he or she draws that inference yet deliberately fails to take reasonable

steps to avoid it. Id. at 837; see also Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)

(“While evidence of malpractice is not enough for a plaintiff to survive summary judgment

on an Eighth Amendment claim, nor is a doctor’s claim he did not know any better

sufficient to immunize him from liability in every circumstance.”).

       In cases like this one, in which a prisoner alleges that he received some treatment

for his medical condition, but contends that the treatment was inadequate, the relevant

question is whether the medical provider’s actions were “such a substantial departure from

accepted professional judgment, practice, or standard, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Estate of Cole by Pardue

v. Fromm, 94 F.3d 254, 261-62 (7th Cir. 1996). Generally, courts must defer to a medical

professional’s treatment decision unless no minimally competent professional would have

chosen the same course of treatment under the circumstances. Pyles v. Fahim, 771 F.3d

403, 409 (7th Cir. 2014). A “[d]isagreement between a prisoner and his doctor, or even

between two medical professionals, about the proper course of treatment generally is

insufficient, by itself, to establish an Eighth Amendment violation.” Id. But a medical

provider may violate the Eighth Amendment if the provider prescribes a course of


                                              31
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 32 of 55



treatment without exercising medical judgment or one that the provider knows will be

ineffective. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662-63 (7th Cir. 2016).

       In Petties, the Seventh Circuit acknowledged the difficulty of applying this standard

in the medical context, outlining examples of conduct that could support a finding of

deliberate indifference: when a doctor refuses to take instruction from a specialist; when

a doctor fails to follow an existing protocol; when a medical provider persists in a course of

treatment known to be ineffective; when a doctor chooses an “easier and less efficacious

treatment” without exercising professional judgment; or where the treatment involved

inexplicable delay lacking a penological interest. Petties, 836 F.3d at 729-31. The court is

to look at the “totality of [the prisoner’s] medical care when considering whether that care

evidences deliberate indifference to serious medical needs.” Id. at 728.

       Applying this standard to the evidence of record, a reasonable trier of fact could not

find that any of the defendants were deliberately indifferent in handling Myrick’s serious

medical need.    The court will begin with the straightforward claims against Warden

Dittmann and Deputy Warden Weber, then turn to the Nurse defendants, before

addressing plaintiff’s more complex claims against HSU Manager Gohde and Dr. Syed.



I. Michael Dittmann and Lucas Weber

       Plaintiff contests the grant of summary judgment to defendants Dittmann and

Weber, arguing that they should have intervened to improve his medical treatment.

Although neither defendant was personally involved in plaintiff’s medical treatment, they

can still be held liable if they knew about a constitutional violation and had the ability to

intervene, but failed to do so “with deliberate or reckless disregard for the plaintiff’s
                                             32
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 33 of 55



constitutional rights.” Koutnik v. Brown, 351 F. Supp. 2d 871, 876 (W.D. Wis. 2004)

(citing Fillmore v. Page, 358 F.3d 496, 505-06 (7th Cir. 2004)). Here, plaintiff alleges that

both were aware of a delay in scheduling his 2015 MRI and difficulty getting proper

medical care due to an advanced care provider vacancy in the HSU.

       Plaintiff’s claim against Dittmann hinges on the fact that as CCI’s warden, he was

copied on the reviewing authority’s decisions affirming plaintiff’s medical needs inmate

complaints.11 However, the inmate complaints plaintiff relies on do not reference any 2015

MRI scheduling delay, nor is there evidence that he contacted the warden directly about

that issue. Accordingly, a reasonable trier could not infer that Dittmann was ever aware of

any issue related to the 2015 MRI delay.          Rather, plaintiff references those inmate

complaints concerning a month-long delay in renewing his gabapentin prescription in early

2017 and in arranging for his appointment with a doctor that same Spring, both situations

that had been investigated and resolved by the time Dittmann would have received notice

of the decisions affirming plaintiff’s complaints in May and June 2017. (Dkt. ##18-1 at

51, 84-1, 84-3, 84-4.) To the extent Warden Dittmann may have known about plaintiff’s

early 2017 gabapentin and appointment issues, it was indisputably after their resolution.

As a result, he cannot be said to have contributed to the alleged violations or disregarded

an ongoing risk of serious harm. See Jones v. City of Chicago, 856 F.2d 985, 992-93 (7th Cir.




11
   The record actually suggests that copying the warden on inmate complaint decisions was not
automatic. For example, neither Warden Dittmann nor the deputy warden were copied on the
reviewing authority’s decision affirming with modification inmate complaint CCI-2018-244, in
which plaintiff alleged that the HSU had been ignoring him since December 2017. (Dkt. #84-5 at
1.) For purposes of this motion, however, the court will assume that Dittmann’s review (or
responsibility to review) such complaint dispositions can be reasonably inferred.

                                             33
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 34 of 55



1988) (to show personal involvement for purposes of finding supervisory liability under

§ 1983, the supervisor must “know about the conduct and facilitate it, approve it, condone

it, or turn a blind eye for fear of what they might see”).

       At worst, Dittmann may be faulted for failing to follow up as appropriate with the

HSU staff under his supervision, such as the HSU manager, but this would amount to

negligence (or even gross negligence) not deliberate indifference. Hildreth v. Butler, 960

F.3d 420, 426 (7th Cir. 2020) (“negligence, gross negligence, or even recklessness as the

term is used in tort cases is not enough—the prison officials’ state of mind must rise to the

level of deliberate indifference.”).   Moreover, although Dittmann admits that he was

generally aware of medical staff vacancies at CCI, there is no dispute that the DOC Bureau

of Health Services was responsible for filling any advance care practitioner, doctor, and

nurse practitioner positions.   (Dkt. #95 at 7.)      Accordingly, Dittmann is entitled to

summary judgment.

       As for Deputy Warden Weber, the evidence of record also warrants judgment in his

favor. First, Weber did not become the deputy warden until after plaintiff was released

from DOC custody. Second, while he was CCI’s security director during this period, it is

undisputed that he was not involved in providing or supervising inmate medical care, or in

hiring HSU medical staff. Moreover, nothing in the record suggests that Weber was

involved in the investigation or reviewed any of plaintiff’s inmate complaints regarding

medical issues or was copied on any of plaintiff’s favorable rulings, nor that plaintiff ever

contacted Weber directly regarding concerns about his medical treatment. Accordingly,

there is also no evidence that Weber was personally aware of any unconstitutional conduct


                                             34
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 35 of 55



related to plaintiff’s medical care, even if one assumes he had the ability or authority to

correct such conduct.

       Finally, neither Dittmann nor Weber had a personal obligation to ensure that

plaintiff’s medical needs were met. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.

2009) (“Public officials do not have a free-floating obligation to put things to rights.”).

       Plaintiff also maintains that in February 2018, defendant Weber in particular

ordered that his gabapentin prescription be discontinued knowing that plaintiff would be

in severe pain without this medication. Security Director Weber admits that he would

inform the HSU of inmate conduct reports for misusing medication, but contends that he

was not involved in the decision to discontinue plaintiff’s medication as he was not

medically trained or part of medical staff. Plaintiff does not dispute that decisions to

change or discontinue medication were made by medical staff. (Dkt. #95 at 12.) Still,

plaintiff insists that Weber took things a step further in February 2018 by ordering that his

gabapentin prescription be abruptly stopped after Myrick received a conduct report for,

among other violations, misusing his medication. (Dkt. #72-1 at 20.)

       In support of this assertion, however, plaintiff points only to the fourth paragraph

of the state defendants’ brief, which makes no such assertion nor refers to record evidence

that does. (See dkt. #73 at 2-3.) Nor is there any such suggestion in the proposed findings

of fact or Weber’s declaration. (Dkt. ##69, 95.) Moreover, Dr. Syed asserts that he

discontinued Myrick’s gabapentin in February 2018 after learning that he had been

hoarding and misusing it, just as he discontinued plaintiff’s Tylenol #3 and tramadol




                                             35
      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 36 of 55



prescriptions in 2015 for the same reason.12 (Dkt. ##67 at 2, 6, 17; 95 at 68.) This leaves

only plaintiff’s own, unsupported speculation as to Weber’s involvement in his medication

decisions, which is simply insufficient to meet his burden of production at summary

judgment. See Siegel, 612 F.3d at 937 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

Because a reasonable trier of fact could not find deliberate indifference on these facts,

Weber is also entitled to summary judgment in his favor.



II.    Nurses Anderson, Thorne, Valerius, Wood, Walters, and Whalen

       Plaintiff generally contends that the nurse defendants unreasonably delayed his

medical care by failing to ensure timely appointments with prison doctors, despite his

repeated submissions of HSRs from 2015 to 2018 about being in pain and needing to be

seen for his chronic back issue. As an initial matter, as noted in the fact section above,

these named defendants reviewed some, but certainly not all, of plaintiff’s many HSRs

during this period. Moreover, plaintiff admits that many of his HSRs “were responded to

in a time appropriate manner,” although he asserts that some went unanswered. (Dkt.

#82:1-2, 9-10, 14.) Even this assertion is an overstatement, since the medical records do




12
  Myrick asserts that Dr. Syed showed no regard for his wellbeing in discontinuing his gabapentin
because abruptly stopping that medication can cause seizures. In support, Myrick relies on patient
education instructions about gabapentin. (Dkt. #84-9.) Those instructions indicate that
gabapentin can be prescribed for nerve pain and to control partial seizures in adults with epilepsy.
(Dkt. #84-9 at 1.) Although stopping gabapentin abruptly can apparently result in increased
seizures when taken for seizures (dkt. #84-9 at 2), Myrick does not allege that he was epileptic,
suffered seizures, or was prescribed the drug for a reason other than pain management.


                                                36
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 37 of 55



not suggest that any of the nurse defendants ignored plaintiff’s HSRs related to his chronic

back pain.13

       For example, Whalen responded to plaintiff’s April 3, 2015, and March 11, 2017,

requests to see a doctor for back pain within two days, assuring plaintiff each time that a

doctor’s appointment was scheduled. Defendant Wood similarly responded within two

days to each of the five 2017 requests that she fielded for a doctor’s appointment,

indicating that plaintiff was scheduled to be seen either by an advanced care provider or

by another nurse in the HSU. Defendant Thorne similarly responded to approximately

eight HSRs between 2015 and 2017 within at most four days of receipt. Specifically,

depending on the issue plaintiff presented, Nurse Thorne indicated that plaintiff was

scheduled to be seen by a doctor or a nurse, or she addressed other concerns raised by the

plaintiff, such as a request for a low bunk restriction. As for defendant Walters, she

reviewed one pain related HSR in January 2017 within a day of its receipt by instructing

plaintiff to request a sick call for an evaluation, and responded to a February 14 HSR by

documenting her recent evaluation of plaintiff.

       As for defendant Anderson, she reviewed and responded to approximately 14 HSRs

between 2015 and 2017. In most cases, plaintiff asked to be seen for his back pain, and

Nurse Anderson nearly always responded within a day of receipt, on each occassion

indicating that he was scheduled to see a physician or for a nursing sick call. She also




13
   In support, plaintiff points to his affirmed inmate complaints collectively. (Dkt. #82:14.) One
of those complaints, CCI-2018-244, was affirmed in part because there was a delay in responding
to an HSR asking when plaintiff would receive medical shoes. (Dkt. #84-5 at 1.) However, plaintiff
is not proceeding on a claim related to medical shoes in this case.

                                               37
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 38 of 55



examined plaintiff herself in September 2017. Defendant Valerius also responded to

approximately 14 HSRs between 2015 and 2018, in which he often asked to see a doctor

or be returned to a related specialist for back pain, sought prescription refills, or made

special needs requests for a lower bunk restriction or support shoes, among other items.

Nurse Valerius typically responded within a day of receipt as well, indicating that: plaintiff

was scheduled to be seen; updating him on the status of certain prescriptions, specialist

referrals or other requests; forwarding requests to the appropriate provider; or otherwise

addressing plaintiff’s specific issues.

       In short, while action was not always achieved as promised (especially with respect

to timing), all of the record establishes the defendant nurses consistently reviewed

plaintiff’s HSRs and responded timely to his requests for help managing his chronic

condition. See Towns v. Anderson, No. 17-cv-912-bbc, 2019 WL 2173927, at *9-10 (W.D.

Wis. May 20, 2019) (granting summary judgment to a nurse on a claim of delay in doctor

appointments where staff timely reviewed plaintiff’s HSRs and routinely scheduled him

for sick calls and doctor appointments). In contrast, the record largely supports plaintiff’s

complaints that many of the promised doctor appointments were repeatedly pushed back

or rescheduled over the years. Plaintiff emphasizes in particular that in early 2017, he

waited about four months to see a doctor, albeit during a period of time when CCI was

without a regular doctor, in part because of Dr. Syed’s month-long leave of absence.

       Plaintiff was primarily concerned with seeing a doctor because a nurse could not

prescribe the pain medications he was requesting, and he would fault the defendant nurses

for not doing more to ensure that he was seen without delay, such as immediately


                                             38
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 39 of 55



contacting the doctor in response to an HSR or following up personally to arrange for a

prompt visit. Although certainly a mixed picture, here, too, the record indicates that

plaintiff was seen on a relatively regular basis by Dr. Syed, other doctors and various nurses

for his chronic back pain. It is further undisputed that these defendant nurses were not

involved in creating the list of patients a doctor would be scheduled to see each day, nor

did they control how a doctor triaged his or her patient list on a given day. Finally,

although plaintiff may disagree with how these nurses triaged his HSRs over other demands

on their time, plaintiff’s own allegations of pain do not establish that his chronic condition

ever required an emergency response, much less one that should take priority over others’

medical needs. Even if plaintiff had produced conflicting evidence on this point, neither a

difference of opinion about prioritizing medical treatment, nor even gross negligence in

doing so amounts to proof of deliberate indifference. See Bryant v. Madigan, 84 F.3d 246,

249 (7th Cir. 1996) (“[T]he courts have labored mightily to prevent the transformation of

the Eighth Amendment’s cruel and unusual punishments clause into a medical malpractice

statute for prisoners.”).

       At bottom, plaintiff has not specified any evidence suggesting that the appointment

rescheduling he experienced was attributable to any of these named defendant nurses’

alleged deliberate indifference, rather than scheduling difficulties resulting from an

institutional lockdown, the unavailability of a physician, or other possible reasons. See

Forstner v. Daley, 62 F. App’x. 704, 706 (7th Cir. 2003) (finding that a delay of 26 months

for treating a knee joint injury was caused mainly by transfer of inmate and scheduling

problems with outside physicians and therefore not deliberate indifference); Zimmerman v.


                                             39
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 40 of 55



Prison Health Services, Inc., 36 F. App’x 202, 203 (7th Cir. 2002) (explaining that a delayed

biopsy resulting from “bureaucratic obstacles and perhaps negligence” and “scheduling

difficulties” was not unconstitutional). Certainly, plaintiff has offered insufficient evidence

for a reasonable jury to infer that any of these defendants’ responses to his HSRs were

generally the product of deliberate indifference.

       In fairness, plaintiff also specifically complains that CCI’s HSU nursing staff did not

take more urgent action after a nondefendant nurse practitioner discontinued his high-

dose gabapentin prescription upon his transfer back to CCI from the Wisconsin Resource

Center in January 2017.         In discontinuing the medication on January 23, this

nondefendant ordered an “MD visit to discuss gabapentin use and continuance.” (Dkt.

#71-1 at 108.) Defendant Walters next scheduled a doctor’s appointment on February

14, 2017, after evaluating plaintiff during sick call. (Dkt. #71-2 at 65.) However, without

having seen plaintiff for an appointment, Dr. Syed simply renewed the prescription on

February 22 after plaintiff submitted numerous HSRs about the problem.

       While defendants Valerius, Anderson and Walters reviewed some of these HSRs

before the prescription was renewed, their individual responses do not allow for a

reasonable finding of deliberate indifference. In his January 27 and January 28 HSRs,

plaintiff did not ask to be seen; rather, he explained that: his gabapentin had expired; his

pain was worsening; and he needed the medication. (Dkt. #71-2 at 72-73.) In the latter

request, plaintiff added that he still had naproxen as well as a back brace and a lower bunk

restriction.   Valerius responded on January 28 and Anderson on January 31, both

confirming that the prescription had expired on January 23 and forwarding the renewal


                                              40
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 41 of 55



request for review. Absent evidence form which to reasonably infer that plaintiff (who had

other pain relief in place) required emergency care or that these defendants were aware

requests for a physician’s review of pain medications would be wholly ignored, a reasonable

jury could not conclude that by acknowledging the expiration of a prescription and

forwarding the request to a person with the authority to prescribe medication, either

defendant Valerius and Anderson acted with deliberate indifference.

       Having said that, defendant Walters’ response to plaintiff’s January 30 HSR in

particular presents a closer question. In that request, plaintiff stated that: (1) he was out

of gabapentin; (2) he had written “numerous times requesting to be seen and asking why

[he] was tak[en] off this medication without being seen by a” doctor; and (3) he

emphasized for good measure that “something needs to be done!” (Dkt. #71-2 at 71.) In

her next-day response, rather than seek a physician’s input, Nurse Walters instructed

plaintiff to request a “sick call” to be evaluated. Moreover, when plaintiff did so via HSR

received by HSU on February 3 and was seen by Walters on February 14, she merely

scheduled him to see a doctor. However, plaintiff presents no evidence beyond his own

allegations of pain that his situation merited an emergency response, nor that the

discontinuation of his gabapentin when he still had other options for pain relief was so

obviously problematic that Walters failure to act immediately to address it amounted to

deliberate indifference, particularly if you factor into the equation that plaintiff’s medical

history includes a wide variation of approaches to his ongoing back pain, possible

manipulation to hoard (or even triple) pain medications, and the need for nurses to exercise

judgment in triaging HSRs.


                                             41
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 42 of 55



       Finally, plaintiff rightly points out that two of his inmate complaints about delays

in being seen by a nurse or a doctor after his gabapentin was discontinued were determined

by CCI to be well founded (dkt. ##84-3, 84-4), but a reviewing authority’s affirmance is

not a proxy for a constitutional violation. Nor is there any evidence that Nurse Walters

or any of the other nurses were responsible for or aware of those delays after plaintiff was

scheduled for a sick call or of a nondefendant nurse practitioner’s order for a doctor’s

appointment. Nor, to the extent that Walters in particular was negligent or even grossly

negligent for not automatically scheduling plaintiff for a sick call or personally following

up to ensure his doctor’s appointment actually occurred in response to his request, that is

still not deliberate indifference. Butler, 960 F.3d at 426.

       In the end, while the court understands plaintiff’s frustration with these repeated

delays, because he was uncomfortable and not always seen by a physician as soon as he

would have liked, or even as he had reason to expect, the record does not suggest that any

of the defendant nurses ignored his HSRs for an urgent or emergency medical need, nor

that they intentionally denied or delayed his appointments with physicians. Importantly,

deliberate indifference is high standard shown by “something approaching a total

unconcern for” plaintiff’s welfare. Rosario v. Braun, 670 F.3d 816, 822 (7th Cir. 2012).

Here, a jury might infer a lack of urgency or professionalism as overworked prison nurses

were repeatedly asked to respond to plaintiff’s chronic back pain, but not deliberate

indifference. Because a reasonable jury could not conclude that these defendant nurses

acted with deliberate indifference in their efforts to assess and triage plaintiff’s requests,




                                             42
       Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 43 of 55



defendants Anderson, Thorne, Valerius, Wood, Walters, and Whalen are entitled to

summary judgment in their favor.



III.    Nursing Supervisor Hodge

        As for Nursing Supervisor Hodge, plaintiff’s complaint would appear to have more

merit as a matter of common sense: after all, the buck for repeatedly breaking promises

for timely prescription reviews and physician visits would appear, at least facially, to stop

with the nurse in charge of scheduling.      However, plaintiff’s complaint contains few,

specific allegations against her, and his opposition brief does not even mention her beyond

his description of the parties. (Dkt. ##18 at 18, 82.) Instead, plaintiff generally implies

that as with the other nurses under her apparent charge, she, too, prevented him from

seeing a doctor in a timely manner despite reviewing some of his HSRs complaining of

back pain and asking for a doctor’s appointment.

        In responding to plaintiff’s assertion, the court must begin by noting that Hodge

started working at CCI on December 10, 2017. As a result, she was not involved in

plaintiff’s medical care before then.    Moreover, the record shows that she reviewed

numerous, similar HSRs from plaintiff in January through April and in June 2018,

complaining of ongoing back pain and once that his tramadol had run out. (Dkt. ##71-1

at 153; 71-2 at 4-7, 134, 137, 141, 154.) As with the other nurses, defendant Hodge

would almost always respond to these requests within a few days of receipt, as well as

document plaintiff’s recent visits with a physician or indicate that he was scheduled to be

seen. And again, as previously noted, plaintiff offers no evidence (other than his subjective

assertions of pain) that his condition ever merited an emergency response, or that the
                                             43
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 44 of 55



expiration of his tramadol in March 2018 was so obviously problematic that a triage nurse

should have acted immediately to address it. And to the extent the appointments Hodge

scheduled or confirmed in her responses were ultimately delayed or rescheduled, the record

does not suggest that she had any more control over how a doctor triaged his or her patient

list or over other “scheduling difficulties” than did the other nurses under her charge. See

Zimmerman, 36 F. App’x at 203.

       Still, there is one cluster of delayed responses from Hodge that merits specific

consideration, if not ultimately leading to a finding of a deliberate indifference. On or

about December 8, 2017, plaintiff’s gabapentin prescription expired for a second time.

Plaintiff then filed three HSRs, which HSU received on December 11, 20, and 26, along

with an information request dated December 26 and addressed to a nondefendant, all

containing plaintiff’s complaints of serious pain without gabapentin and asking to see a

doctor to restart the prescription. (Dkt. ##18-1 at 53; 71-2 at 8-9, 11.) Defendant Hodge,

who as noted began working at CCI on December 10, responded to three HSRs on

February 5, 2018, indicating that plaintiff was scheduled to be seen by a doctor. She

conveyed that same information in an undated response to plaintiff’s information request.

Neither response addresses plaintiff’s request for gabapentin, although that is likely

because Dr. Syed had already renewed plaintiff’s prescription back on December 19, 2017.

However, the summary judgment record, which puzzlingly does not include a declaration

from Hodge, sheds no light on what prompted Dr. Syed to do so, nor why Hodge did not

respond sooner or when she even first reviewed these requests. To deny Hodge summary

judgment on this basis, however, the court would have to find that a trier of fact could


                                            44
      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 45 of 55



reasonably infer Hodge was aware of but ignored these requests for help before the

medication was prescribed. Although the court must view the evidence in the light most

favorable to plaintiff, Gonzalez, 761 F.3d at 877, he offers no affirmative evidence from

which a jury could reasonably draw that inference or attribute any delay in renewing

plaintiff’s gabapentin to Hodge. Indeed, on this record, a reasonable trier could only

speculate. Hodge is therefore entitled to summary judgment in her favor.



IV.    HSU Manager Gohde

       Although HSU Manager Gohde is even more subject to an inference that “the buck

stops here,” the record evidence is sparse as to her personal involvement. See Mitchell v.

Kallas, 895 F.3d 492, 498–99 (7th Cir. 2018) (liability under 42 U.S.C. § 1983 requires

personal involvement). Specifically, plaintiff claims that defendant Gohde did nothing in

response to his complaints of ongoing back pain and difficulty seeing a doctor from January

through April 2017, which is true as far as it goes, but the undisputed facts also show that

Gohde responded to the extent she was made aware of plaintiff’s HSRs. For example,

plaintiff submitted an information request dated February 5, 2017, alleging that he had

written to the HSU several times about his expired gabapentin prescription and his request

to see a doctor. (Dkt. #71-2 at 167.) Gohde’s representation that she was not consulted

on the decision to discontinue plaintiff’s gabapentin is uncontradicted. Moreover, Ghode

explains in her declaration that information requests or HSRs addressed to her are first

triaged by nurses, and she typically does not triage them. (Dkt. #66 at 4, 6.) Although

she has no specific memory, Gohde does acknowledge that she likely reviewed plaintiff’s

information request on February 22, 2017, given the appointment dates that she noted in
                                            45
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 46 of 55



her response. (Dkt. #66 at 5-6.) However, even if a trier of fact were to infer that in

reviewing his medical records that day, Gohde learned plaintiff had recently been evaluated

twice by nurses because his gabapentin had not been renewed, the record also shows Dr.

Syed restarted the prescription that same day (dkt. #66 at 6-7), meaning that Gohde either

prompted Syed’s action or determined that the issue had been resolved (or both). Indeed,

the record shows that plaintiff sent Gohde a follow-up information request on February

26, Gohde responded to both his February 22 and 26 requests the next day, noting that

his gabapentin prescription had been renewed. And when, on April 23, plaintiff sent

Gohde a third information request and submitted an HSR, both stating that plaintiff was

still in pain and had still not been able to see a doctor, she again responded the next day

by indicating that plaintiff was scheduled to be seen. (Dkt. #71-2 at 49-51.) Plaintiff

then saw Dr. Springs on April 27, meaning the only direct evidence demonstrates that

Ghode took prompt action once made aware of plaintiff’s complaints.

       Moreover, plaintiff does not present evidence suggesting that Gohde was aware of

or ignored plaintiff’s ongoing complaints of appointment delays after resolving the

gabapentin issue. Although plaintiff sent numerous HSRs throughout March and April

asking for a doctor’s appointment, none were reviewed by Gohde before his April 23

request. (Dkt #71-2 at 52-60.) As for the April 21 inmate complaint raising the issue of

ongoing appointment delay, Gohde did provide a response, but only after plaintiff had

been seen by Dr. Springs and that issue appeared resolved. (Dkt. #18-1 at 51.)

       This then leaves the question of Gohde’s responsibility for making sure that HSU’s

possible systemic issues with failing to insure timely involvement of a physician after


                                            46
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 47 of 55



promising to arrange an appointment, particularly when an inmate has complained of a

discontinuation of a pain medication or other ongoing medical issues. Certainly this record

is concerning in that last regard, but as already discussed above, plaintiff’s chronic back

pain, for which no underlying physical cause could be found and various pain medications

were prescribed off and on, is not enough to find deliberate indifference by the HSU

Manager, at least absent some evidence that Gohde was aware that an urgent medical need

was going unaddressed.      Because the record instead shows that Gohde timely and

reasonably responded to the complaints she received, a reasonable jury could not find that

she exhibited deliberate indifference.



V.     Dr. Syed

       Perhaps acknowledging the difficulty in proof as to the other defendants, the focus

of plaintiff’s complaint is on Dr. Syed’s failure to provide certain pain medications without

breaks in prescription. According to plaintiff, the problem was that Dr. Syed would only

prescribe him short courses of Tylenol #3 or tramadol, and at times also discontinued or

failed to renew gabapentin, requiring plaintiff to submit repeated HSRs requesting a

doctor’s appointment to restart these prescriptions.     According to plaintiff, this cycle

evidences Dr. Syed’s deliberate indifference to his ongoing back pain. Although this is a

much closer question, the court must grant summary judgment in Dr. Syed’s favor on the

present record.

       The court begins with plaintiff’s requests for long-term use of Tylenol #3 and

tramadol, as well as ever stronger doses of gabapentin. As noted, “[t]he federal courts will

not interfere with a doctor’s decision to pursue a particular course of treatment unless that
                                             47
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 48 of 55



decision represents so significant a departure from accepted professional standards or

practices that it calls into question whether the doctor actually was exercising his

professional judgment.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). On the

summary judgment record, no jury could reasonably conclude that Dr. Syed’s treatment

decisions were “blatantly inappropriate.” Id. At bottom, plaintiff’s claim amounts to a

mere disagreement with Dr. Syed’s medical judgment. See Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003) (dissatisfaction or disagreement with the method of treatment

does not constitute an Eighth Amendment claim of deliberate indifference.)

      The summary judgment record evidences that Dr. Syed exercised and informed his

medical judgement in various ways, without persisting in a course of pain treatment that

was obviously inadequate.    In particular, the record shows that Syed responded to

plaintiff’s ongoing complaints of chronic back pain by trying different combinations of

pain medications in different doses in conjunction with non-medication treatments to

provide relief. He began by prescribing three months of Tylenol and naproxen, two weeks

of tramadol, and a back-support belt, extra pillow, and a lumbar x-ray, all of which were

unremarkable. When plaintiff’s pain persisted, Dr. Syed changed course and ordered a

toradol injection, discontinued regular Tylenol, and ordered a ten-day course of Tylenol

#3. Next, Dr. Syed added a back-support brace, three months of ice bags, and a two-week

course of Tylenol #3. Over the next three years, Dr. Syed continued to prescribe longer

courses of naproxen in 500 mg doses, as well as gabapentin, varying the dosage strength

from 300 mg, to 600 mg and up to 800 mg in response to plaintiff’s continued complaints.

He would also discontinue medications such as nortriptyline and ibuprofen at plaintiff’s


                                           48
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 49 of 55



request. Moreover, Dr. Syed ordered continued use of a TENS unit, physical therapy in

2015 and 2018, and a flat mattress.

       Although Dr. Syed would prescribe only short courses of Tylenol #3 or tramadol,

despite plaintiff’s repeated requests for long-term use of these medications, he did increase

the strength of plaintiff’s tramadol dose from 50 mg to 100 mg. Moreover, it is telling that

Dr. Hoffman and another nondefendant doctor also limited their Tylenol #3 and tramadol

prescriptions for plaintiff to ten-day courses, suggesting that Dr. Syed’s conservative use of

these medications did not fall outside accepted practices. (Dkt. ##71-1 at 28, 71-2 at

128.) On top of this evidence, Dr. Syed was aware, due to plaintiff’s ankle injuries, of the

undisputed record evidence that plaintiff’s chronic pain was sufficiently controlled to allow

him to play sports, including basketball throughout this period.

       To investigate the cause of plaintiff’s pain and help inform his treatment plan, Dr.

Syed would periodically refer plaintiff for diagnostic testing. After plaintiff’s lumbar MRIs

in 2015 and 2017, Dr. Syed was advised by the specialty clinic that no follow-up consults

were necessary given the mild findings. The specialists recommended that plaintiff simply

engage in physical therapy instead, which Dr. Syed ordered after each MRI. Importantly,

although the 2017 MRI showed some degenerative disease, the specialist recommended

only a nonoperative trial of anti-inflammatory medications, which Dr. Syed had already

been using in the form of naproxen and ibuprofen. In other words, the specialists did not

advise Dr. Syed to treat plaintiff any differently than he had been doing already. A second

lumbar x-ray in 2018 also did not show any acute disease.                These consistently

unremarkable test results, coupled with the specialists’ conservative treatment


                                             49
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 50 of 55



recommendations, simply do not support a finding that Dr. Syed’s treatment choices were

“blatantly inappropriate” or inadequate. Fahim, 771 F.3d at 409.

       A reasonable trier of fact would also have to keep in mind institutional security

concerns, given that Dr. Syed was tasked with managing plaintiff’s chronic pain in light of

his history of misusing medications, including gabapentin. As plaintiff notes, Dr. Syed

discontinued certain pain medications at various times, but this is not a case of prison

officials withholding prescribed pain medication as a “gratuitous cruelty.”        Walker v.

Benjamin, 293 F.3d 1030, 1040 (7th Cir. 2002). Rather, there is no dispute that Dr. Syed

discontinued plaintiff’s Tylenol #3 and tramadol prescriptions in August 2015, and his

gabapentin in February 2018, because plaintiff had received conduct reports for misusing

his medications. Notably, even then, Dr. Syed did not discontinue all of plaintiff’s pain

medication at any one time. The concern for inmate misuse also informed Dr. Syed’s

decision to wean plaintiff off gabapentin in 2017, with the goal of decreasing plaintiff’s

reliance on medications for pain relief. That Dr. Syed restarted these medications is not

indicative of earlier deliberate indifference, rather it shows that he was exercising his

professional judgment by constantly re-evaluating the risks and benefits of using certain

pain medications to treat plaintiff’s chronic pain. See Snipes v. DeTella, 95 F.3d 586, 592

(7th Cir. 1996) (stating that “[u]sing [pain killers] entails risks that doctors must consider

in light of the benefits.”). In sum, rather than simply prescribe plaintiff a continuous

combination of pain medications in strong doses as plaintiff wanted, the summary

judgment record shows that Dr. Syed exercised medical judgment by varying pain relief

interventions and medication doses in response to plaintiff’s complaints and in light of


                                             50
      Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 51 of 55



plaintiff’s circumstances, as well as prescribed other physical therapies, and enlisted

specialists to get at any underlying cause when no combination of treatments seemed to

provide long-term relief.

       As the Seventh Circuit has noted, “treating pain allows considerable room for

professional judgment.” Norwood v. Gosh, 723 F. App’x 357, 365 (7th Cir. 2018). The

undisputed facts here show that Dr. Syed exercised medical judgment in taking a

conservative approach to the use and dosing of Tylenol #3, tramadol and gabapentin to

treat plaintiff’s chronic pain.   While plaintiff disagrees with that approach, he is not

entitled to a specific medical treatment of his choice. Forbes, 112 F.3d at 267. Nor is a

“mere disagreement with a doctor’s medical judgment” (or even medical malpractice)

“enough to prove deliberate indifference in violation of the Eighth Amendment.” Berry v.

Peterman, 604 F.3d 435, 441 (7th Cir. 2010). “Medical professionals cannot guarantee

pain-free lives for their patients.” Gosh, 723 F. App’x at 365. Because plaintiff has not

presented evidence that Dr. Syed’s conservative use of these pain medications fell below

an accepted standard of care for a prison physician in light of the record in this case, Fromm,

94 F.3d at 261–62, a reasonable jury could not find that Dr. Syed was deliberately

indifferent on this theory of liability.




VI.    Troubling Lapse in High-Dose Gabapentin Prescription

       This leaves plaintiff’s claim that he went without any gabapentin for a month in

early 2017, which presents the most troubling set of facts. Specifically, plaintiff alleges

that he needlessly suffered a month of severe, worsening back pain despite there being a


                                              51
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 52 of 55



seemingly straightforward and simple treatment—renewal of one of his prescription pain

medications that plaintiff had been taking for long time.         Delaying treatment may

constitute deliberate indifference if such delay “exacerbated the injury or unnecessarily

prolonged an inmate’s pain.” McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010) (citing

Estelle, 429 U.S. at 104–05).     The length of delay that is tolerable depends on the

seriousness of the condition and the ease of providing treatment. See Grieveson v. Anderson,

538 F.3d 763, 778–80 (7th Cir. 2008) (guards could be liable for delaying treatment for

painful broken nose by at least a day-and-a-half); Cooper v. Casey, 97 F.3d 914, 916–17

(7th Cir. 1996) (presented jury question “whether the plaintiffs were in sufficient pain to

entitle them to pain medication within the first 48 hours after the beating”).

       Although the court remains concerned that plaintiff’s high-dose gabapentin

prescription was abruptly stopped for a month, particularly in light of his repeated requests

for help, a reasonable jury could not conclude on the summary judgment record that any

of the named defendants unreasonably delayed renewing this prescription in early 2017,

including Dr. Syed. First, the record is clear that a nondefendant, nurse practitioner and

not Dr. Syed made the unilateral decision to discontinue plaintiff’s gabapentin upon his

transfer from the Wisconsin Resource Center. Second, although the nurse practitioner

ordered a doctor’s appointment, and plaintiff’s first two HSRs about the issue were

forwarded to a doctor and advanced care provider respectively, there is no evidence that

Dr. Syed was the only provider with the authority to prescribe medications at CCI at that




                                             52
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 53 of 55



time or would have received those requests, much less that he did receive them.14 Third,

the record indicates that when defendant HSU Manager Ghode (or someone else) brought

the issue to Dr. Syed’s attention on February 22, he renewed plaintiff’s gabapentin

prescription that same day, at least suggesting that he would have responded similarly to

plaintiff’s earlier HSRs had he received them.

       “[T]he infliction of suffering on prisoners can be found to violate the Eighth

Amendment only if that infliction is either deliberate, or reckless in the criminal law sense.”

Burton v. Downey, 805 F.3d 776, 785 (7th Cir. 2015) (citation omitted). As repeatedly

noted above, even gross negligence is not enough. Id. To the extent that a reasonable jury

could find Dr. Syed or any of the other named defendants were grossly negligent or

mistaken in failing to review plaintiff’s records more carefully, or in tracking or timely

reviewing any HSRs that were forwarded to them, it would still not support a finding of

deliberate indifference. See Robbins v. Waupun Correctional Institution, No. 16-CV-1128,

2016 WL 5921822, at *3 (E.D. Wis. Oct. 11, 2016) (an “isolated mistake does not allow

a plausible inference of deliberate indifference”); see also Burton, 805 F.3d at 785 (“without

evidence that defendants acted with the requisite bad intent in delaying the dispensation

of his medication, Burton’s allegations are insufficient to sustain a deliberate indifference




14
  Problematically, although understandable given the passage of time, Dr. Syed’s declaration sheds
no light on this question. (Dkt. #67 at 11-12.) Specifically, he acknowledges that the prescription
was discontinued and plaintiff submitted several HSRs about the issue, but Dr. Syed does not state
whether he was in fact made aware of the issue before February 22. Rather, Syed merely emphasizes
that he was not responsible for scheduling appointments with patients. (Dkt. #67 at 11.) Even
so, there is no factual basis for a reasonable jury to infer such knowledge on this record. If anything,
as discussed above, the evidence is that Dr. Syed acted promptly to reinstate the gabapentin
prescription when it was finally brought to his attention.

                                                  53
     Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 54 of 55



claim.”) Absent some evidence to suggest that defendants knew or had reason to know

that plaintiff’s pain medication had been discontinued indefinitely, a reasonable jury could

not find deliberate indifference. Accordingly, defendants are also entitled to summary

judgment in their favor on this most troubling delay.

       For the reasons stated above, therefore, the court will grant defendants’ motion for

summary judgment. However, this is an unsatisfying result with respect to the month-long

delay in renewing plaintiff’s gabapentin after his 2017 transfer back to CCI from the

Wisconsin Resource Center.        On this summary judgment record, none of the named

defendants involved in that decision could reasonably be found to have exhibited deliberate

indifference to plaintiff’s plight. Nonetheless, it is disconcerting at best that an inmate

transferring into CCI apparently could have a high-dose pain prescription abruptly

discontinued without proper procedures in place to follow-up timely, leaving that inmate

without (apparently needed) pain medication for an indefinite period of time. Both DOC

generally and CCI in particular may be well served to review its relevant policies and

procedures with the goal of avoiding future instances of unexplained delays in ordered

medical treatment as occurred in this case.15




15
   This court recently cautioned CCI regarding a similar HSU staff failure in 2016 to follow-up
timely and complete a physician’s referral to a urologist. See Sierra-Lopez v. Lamarca, 17-cv-599-
wmc, 2020 WL 3574772, at *11 n.15 (W.D. Wis. July 1, 2020). At some point, such repetition
may support a broader claim against the health administrators at CCI.

                                               54
Case: 3:17-cv-00603-wmc Document #: 111 Filed: 08/27/20 Page 55 of 55



                                   ORDER

 IT IS ORDERED that:

 1) Defendants’ motion for summary judgment (dkt. #65) is GRANTED.

 2) Plaintiff’s motion for assistance in recruiting counsel (dkt. #87) is DENIED as
    moot.

 3) The clerk’s office is directed to enter judgment in defendants’ favor and close
    this case.

 Entered this 27th day of August, 2020.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                      55
